DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,201,689. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 15, Claim 1 of Pat ‘689 discloses a medical device comprising: 
a catheter having a proximal end and a distal end, the catheter comprising: 
a first lumen in fluid communication with a first port at the proximal end and an expandable occlusion member at the distal end; 
a plurality of dilation lumens, each dilation lumen having a distal portion and a proximal portion; 
a plurality of dilation ports, each dilation port located at the proximal portion of a dilation lumen from the plurality of dilation lumens; and 
a plurality of expandable members in fluid communication with the plurality of dilation lumens, each expandable member corresponding to a dilation lumen from the plurality of dilation lumens and disposed at the distal portion of the dilation lumen.
Regarding Present Claim 17, Claim 1 of Pat ‘689 discloses the device of claim 15, wherein each expandable member of the plurality of expandable members is expandable independent of the expandable occlusion member and is expandable independent of other expandable members.
Regarding Present Claim 18, Claim 1 of Pat ‘689 discloses the device of claim 15, wherein each expandable member is configured to withstand up to 24 atm of force.
Regarding Present Claim 19, Claim 2 of Pat ‘689 discloses the device of claim 15, wherein each expandable member is configured to be expanded within a urethra of a patient.
Regarding Present Claim 20, Claim 3 of Pat ‘689 discloses the device of claim 15, wherein the expandable occlusion member is configured to be expanded within a urinary bladder of a patient.
Regarding Present Claim 21, Claim 3 of Pat ‘689 (in that Claim 3 incorporates the subject matter of Claim 1 in which this limitation is disclosed) discloses the device of claim 20, wherein the catheter further comprises a drainage lumen configured to drain urine from the urinary bladder.
Regarding Present Claim 22, Claim 4 of Pat ‘689 discloses the device of claim 15, wherein the expandable occlusion member is an occlusion balloon.
Regarding Present Claim 23, Claim 5 of Pat ‘689 discloses the device of claim 15, wherein each expandable member is a dilation balloon.
Regarding Present Claim 24, Claim 6 of Pat ‘689 discloses the device of claim 15, wherein each dilation port in the plurality of dilation ports is detachable from the catheter.


Claims 1-3, 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,493,252. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 1, Claim 1 of Pat ‘252 discloses a medical device comprising: 
a catheter comprising a first lumen, a proximal end, and a distal end, the proximal end comprising a first port, the distal end comprising an expandable occlusion member, the first lumen in fluid communication with the first port and the expandable occlusion member; and 
a sheath slidably disposed over the catheter between the first port and the expandable occlusion member, the sheath comprising an expandable member expandable independent of the expandable occlusion member.
Regarding Present Claim 2, Claim 1 of Pat ‘252 discloses the device of claim 1, further comprising a second port (dilation port in Claim 1 of Pat ‘252) in fluid communication with the expandable member.
Regarding Present Claim 3, Claim 1 of Pat ‘252 discloses the device of claim 2, wherein the second port is detachable from the sheath.
Regarding Present Claim 7, Claim 2 of Pat ‘252 discloses the device of claim 1, wherein the expandable member is configured to withstand up to about 24 atm of force.
Regarding Present Claim 8, Claim 1 of Pat ‘252 discloses the device of claim 1, wherein the expandable member is configured to be expanded within a urethra of a patient.
Regarding Present Claim 9, Claim 3 of Pat ‘252 discloses the device of claim 1, wherein the expandable occlusion member is configured to be expanded within a urinary bladder of a patient.
Regarding Present Claim 10, Claim 4 of Pat ‘252 discloses the device of claim 9, wherein the catheter further comprises a second lumen configured to drain urine from the urinary bladder.
Regarding Present Claim 11, Claim 5 of Pat ‘252 discloses the device of claim 1, wherein the expandable occlusion member is an occlusion balloon.
Regarding Present Claim 12, Claim 6 of Pat ‘252 discloses the device of claim 1, wherein the expandable member is a dilation balloon.
Regarding Present Claim 13, Claim 7 of Pat ‘252 discloses the device of claim 1, wherein the catheter is a dual lumen catheter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the limitation “a plurality of lumens disposed in the catheter, each lumen having a distal end and a proximal end, each lumen in fluid communication with a port at the proximal end and an expandable member of the plurality of expandable members at the distal end” renders the claim indefinite because it is unclear how the plurality of expandable members which are disposed on the OUTER SHEATH has a plurality of lumens in THE CATHETER when the outer sheath is disposed over the catheter. The Examiner believes this limitation should read “a plurality of lumens disposed in the outer sheath, each lumen having a distal end and a proximal end, each lumen in fluid communication with a port at the proximal end and an expandable member of the plurality of expandable members at the distal end”. For the purposes of examination, the limitation will be interpreted to recite that the plurality of lumens are disposed in the outer sheath.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copa (US PGPub 2005/0070938).
Regarding Claim 1, Copa teaches a medical device comprising (580; Figure 12): 
a catheter (584) comprising a first lumen (592), a proximal end, and a distal end, the proximal end comprising a first port, the distal end comprising an expandable occlusion member (582), the first lumen (592) in fluid communication with the first port and the expandable occlusion member (582; Paragraph 0092; Figure 12; The Examiner notes that a inflation lumens distal end inherently has a first port which is where inflation medium is introduced); and 
a sheath (586; Figure 12; Paragraph 0092) slidably disposed over the catheter (584) between the first port and the expandable occlusion member [see Figure 12 and Figure 4 in which the inner catheter port extends more proximally than the outer sheath port), the sheath (586) comprising an expandable member (588) expandable independent of the expandable occlusion member (the expandable member and the expandable occlusion member each have their own inflation lumen and thus are inflatable independently as described in Paragraph 0092).
Regarding Claim 2, Copa teaches the device of claim 1, further comprising a second port in fluid communication with the expandable member (588).
Regarding Claim 8, Copa teaches the device of claim 1, wherein the expandable member (588) is configured to be expanded within a urethra (8) of a patient (see Figure 12A).
Regarding Claim 9, Copa teaches the device of claim 1, wherein the expandable occlusion member (582) is configured to be expanded within a urinary bladder (34) of a patient (Figure 12A).
Regarding Claim 10, Copa teaches the device of claim 9, wherein the catheter (584) further comprises a second lumen (591) configured to drain urine from the urinary bladder (Figure 12; Paragraph 0092).
Regarding Claim 11, Copa teaches the device of claim 1, wherein the expandable occlusion member (582) is an occlusion balloon.
Regarding Claim 12, Copa teaches the device of claim 1, wherein Copa discloses the expandable dilation member (588) is a dilation balloon (Figure 12A shows balloon 588 dilating a urethra 8; Paragraph 0092-0093).
Regarding Claim 13, Copa teaches the device of claim 1, wherein the catheter (584) is a dual lumen catheter (lumens 591 and 592).



Regarding Claim 1, In an alternate interpretation Copa teaches a medical device comprising (570; Figure 12): 
a catheter (573) comprising a first lumen (577), a proximal end, and a distal end, the proximal end comprising a first port, the distal end comprising an expandable occlusion member (578), the first lumen (577) in fluid communication with the first port and the expandable occlusion member (578; Paragraph 0090; Figure 11; The Examiner notes that a inflation lumens distal end inherently has a first port which is where inflation medium is introduced); and 
a sheath (572; Figure 12; Paragraph 0092) slidably disposed over the catheter (584) between the first port and the expandable occlusion member [see Figure 11 and Figure 4 in which the inner catheter port extends more proximally than the outer sheath port), the sheath (572) comprising an expandable member (574) expandable independent of the expandable occlusion member (578; see Figure 11; Paragraph 0090).
Regarding Claim 4, Copa teaches the device of claim 1, wherein the sheath (572) comprises a plurality of expandable members (574; Paragraph 0090).
Regarding Claim 5, Copa teaches the device of claim 4, wherein each expandable member of the plurality of expandable members is expandable independent of other expandable members (Paragraph 0090).
Regarding Claim 6, Copa teaches the device of claim 4, further comprising a plurality of lumens disposed in the catheter [The examiner is interpreting this to recite the outer sheath in view of the 112b rejection], each lumen having a distal end and a proximal end, each lumen in fluid communication with a port at the proximal end and an expandable member of the plurality of expandable members at the distal end (Paragraph 0090 states that each tine 574 extends within a channel (not shown) and attached to an actuating mechanism).

Claim(s) 15, 17, and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildebrand (US Patent 5,419,763).
Regarding Claim 15, Hildebrand teaches a medical device comprising (Figures 1-2): 
a catheter (10) having a proximal end (24) and a distal end (26; Column 5, Lines 4-9), the catheter comprising: 
a first lumen (40) in fluid communication with a first port at the proximal end and an expandable occlusion member (50) at the distal end (Figure 2; Column 5, Lines 51-63); 
a plurality of dilation lumens (42 and a third inflation lumen not shown; see Column 5 Lines 64-67 and Column 6, Lines 6-10 which state that a third inflation lumen could be added so that the distal balloon 30 and proximal balloon 34 can be independently inflated), each dilation lumen having a distal portion and a proximal portion (Column 5, Lines 64- Column 6, Line 10); 
a plurality of dilation ports, each dilation port located at the proximal portion of a dilation lumen from the plurality of dilation lumens (Column 5, Lines 64- Column 6, Line 10); and 
a plurality of expandable members (30 and 34) in fluid communication with the plurality of dilation lumens (Column 6, Lines 6-10), each expandable member (30 and 34) corresponding to a dilation lumen from the plurality of dilation lumens and disposed at the distal portion of the dilation lumen (see Figure 2, Column 6, lines 6-10).
Regarding Claim 17, Hildebrand teaches the device of claim 15, wherein each expandable member of the plurality of expandable members (30 and 34) is expandable independent of the expandable occlusion member (28) and is expandable independent of other expandable members (Column 5, Lines 64- Column 6, Line 10).
Regarding Claim 19, Hildebrand teaches the device of claim 15, wherein each expandable member (30 and 34) is configured to be expanded within a urethra (90) of a patient (Figure 2).
Regarding Claim 20, Hildebrand teaches the device of claim 15, wherein the expandable occlusion member (28) is configured to be expanded within a urinary bladder (46) of a patient (Figure 2).
Regarding Claim 21, Hildebrand teaches the device of claim 20, wherein the catheter further comprises a drainage lumen (38) configured to drain urine from the urinary bladder (Column 5, Lines 51-56).
Regarding Claim 22, Hildebrand teaches the device of claim 15, wherein the expandable occlusion member is an occlusion balloon (Column 6, Lines 28-54).
Regarding Claim 23, Hildebrand teaches the device of claim 15, wherein each expandable member (30 and 34) is a dilation balloon (Column 7, Lines 1-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Copa (US PGPub 2005/0070938) as applied to claim 1 above, and further in view of Fina (US Patent 4,911,163)
Regarding Claim 3, Copa teaches the device of claim 1, but fails to teach wherein the second port/dilation port is detachable from the outer sheath (The Examiner notes that the embodiment shown Figure 12 is an incomplete illustration of the invention and does not show the proximal ends/handles of the catheters, and thus is silent on this limitation).
Fina teaches a two-balloon catheter device used in urinary procedures (Abstract and Column 1, Lines 64-End) comprising an outer sheath (7) having a dilation port (18) which is detachable from the outer sheath (7) by screw connection (17) (Figure 1C; Column 4, Lines 33-46; Fina).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the proximal end of the outer sheath of Copa, to have a handle with a port detachable from the sheath, as taught by Fina, for the advantage of providing different types of stop-cocks for delivering and controlling the fluid flow to the expandable occlusion member of the outer sheath.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Copa (US PGPub 2005/0070938) as applied to claim 1 above, and further in view of McGlothlin (US PGPub 2006/0173137).
Regarding Claim 7, Copa teaches the device of claim 1, but fails to disclose wherein the expandable dilation member (588; Figure 12) is configured to withstand up to about 24 atm of force.
McGlothlin teaches rubber film materials having enhanced tear strength and tensile strength intended for use in catheter balloons (urinary drainage catheters disclosed in Paragraph 0002) placed in a living organism (Abstract and Paragraph 0051), wherein the film materials have tensile strengths from about 1700 PSI -6000 PSI (Paragraph 0036; It is noted that 1700 PSI is equal to 115.678 ATM, and therefore teaches a material capable of withstanding up to 24 ATM of force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the expandable dilation member of Copa, with the materials taught by McGlothlin, for the advantage of providing a balloon with superior physical properties (Paragraph 0036; McGlothlin) such that the balloon is protected from bursting during use (Paragraph 0006; McGlothlin).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Copa (US PGPub 2005/0070938).
Regarding Claim 14, Copa teaches the device of claim 1, but fails to disclose wherein the catheter is a triple lumen catheter in the embodiments of Figure 11 and the embodiments of Figure 12.
Copa discloses in the embodiment of Figures 10A-10C a catheter with triple lumens (see Figures 10A-10C; Paragraph 0040-0042) in which the there is a third lumen for an actuating mechanism (Paragraph 0041).
It would have been obvious to one of ordinary skill in the art to include a third lumen in the catheter of the embodiments of Figures 11 and 12 for the advantage of providing an actuating lumen for an actuating mechanism. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the amount of lumens if there is duplication of the amount of balloons on the catheter, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case the mere duplication of parts (adding a third lumen and balloon) has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI (B) titled “duplication of parts”. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (US Patent 5,419,763).
Regarding Claim 16, Hildebrand teaches the device of claim 15, but is silent towards the placement of the dilation ports along the catheter and thus fails to disclose wherein the plurality of dilation ports is disposed on the catheter proximal to the first port.
Since Hildebrand discloses the claimed invention except for the placement of the dilation ports relative to the first port, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the placement of the ports such that the dilation ports are proximal to the first port, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The Examiner notes that the position of the dilation ports relative to the first port does not change the operation of the device (see MPEP 2144.04 VI (C) titled “rearrangement of parts”)


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (US Patent 5,419,763) as applied to claim 15 above, and further in view of McGlothlin (US PGPub 2006/0173137).
Regarding Claim 18, Hildebrand teaches the device of claim 15, but fails to disclose wherein the expandable dilation member is configured to withstand up to about 24 atm of force.
McGlothlin teaches rubber film materials having enhanced tear strength and tensile strength intended for use in catheter balloons (urinary drainage catheters disclosed in Paragraph 0002) placed in a living organism (Abstract and Paragraph 0051), wherein the film materials have tensile strengths from about 1700 PSI -6000 PSI (Paragraph 0036; It is noted that 1700 PSI is equal to 115.678 ATM, and therefore teaches a material capable of withstanding up to 24 ATM of force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the expandable dilation member of Hildebrand, with the materials taught by McGlothlin, for the advantage of providing a balloon with superior physical properties (Paragraph 0036; McGlothlin) such that the balloon is protected from bursting during use (Paragraph 0006; McGlothlin).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (US Patent 5,419,763) as applied to claim 15 above, and further in view of Fina (US Patent 4,911,163).
Regarding Claim 24, Hildebrand teaches the device of claim 15, but fails to disclose wherein each dilation port in the plurality of dilation ports is detachable from the catheter.
Fina teaches a two-balloon catheter device used in urinary procedures (Abstract and Column 1, Lines 64-End) comprising a catheter having ports (10 and 21) which are detachable from the catheter (7) by screw connections (17 and 19) (Figure 1C; Column 4, Lines 33-46; Fina).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of dilation ports of Hildebrand, to be detachable from the catheter, as taught by Fina, for the advantage of providing different types of stop-cocks for delivering and controlling the fluid flow to the expandable occlusion member of the outer sheath.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED G GABR/Primary Examiner, Art Unit 3771